Citation Nr: 0616776	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of erectile dysfunction, currently rated as 
noncompensably disabling.

2.  Entitlement to an effective date earlier than August 27, 
1999 for the grant of service connection for erectile 
dysfunction and special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006), the United States Court of Appeals for the Federal 
Circuit concluded that the statute and regulation require 
that the claimant be given the required information prior to 
VA's decision on the claim and in a form that enables the 
claimant to understand the process, the information that is 
needed, and who will be responsible for obtaining that 
information.  In cases where notice was not provided prior to 
VA's decision on the claim, the timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ.  

In the present case, service connection was granted for 
erectile dysfunction in a July 2003 rating decision.  The 
veteran disagreed with the rating and effective dates 
assigned.  A statement of the case was issued in September 
2003.  A letter was sent to the veteran in March 2006 which 
explained the assignment of disability ratings and effective 
dates.  

While the veteran was afforded notice pertaining to 
assignment of disability ratings and effective dates, the AOJ 
did not thereafter readjudicate the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ ensure that the veteran has 
been afforded appropriate notice in 
compliance with the requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b).  

2.  The RO should readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






